Name: 84/331/EEC: Decision of the European Parliament of 10 April 1984 on the granting of a discharge to the Commission of the European Communities in respect of the activities of the second and third European Development Funds in the 1982 financial year
 Type: Decision
 Subject Matter: nan
 Date Published: 1984-06-30

 Avis juridique important|31984D033184/331/EEC: Decision of the European Parliament of 10 April 1984 on the granting of a discharge to the Commission of the European Communities in respect of the activities of the second and third European Development Funds in the 1982 financial year Official Journal L 173 , 30/06/1984 P. 0007 - 0007+++++( 1 ) OJ NO C 357 , 31 . 12 . 1983 , P . 1 . DECISION OF THE EUROPEAN PARLIAMENT OF 10 APRIL 1984 ON THE GRANTING OF A DISCHARGE TO THE COMMISSION OF THE EUROPEAN COMMUNITIES IN RESPECT OF THE ACTIVITIES OF THE SECOND AND THIRD EUROPEAN DEVELOPMENT FUNDS IN THE 1982 FINANCIAL YEAR ( 84/331/EEC ) THE EUROPEAN PARLIAMENT , HAVING REGARD TO THE REPORT OF THE COURT OF AUDITORS FOR THE FINANCIAL YEAR 1982 ACCOMPANIED BY THE REPLIES OF THE INSTITUTIONS ( 1 ) ( DOC . 1-1270/83 ) , HAVING REGARD TO THE BALANCE SHEETS AND THE REVENUE AND EXPENDITURE ACCOUNTS OF THE EUROPEAN DEVELOPMENT FUNDS FOR THE FINANCIAL YEAR 1982 , HAVING REGARD TO THE REPORT BY THE COMMITTEE ON BUDGETARY CONTROL AND TO THE OPINION OF THE COMMITTEE ON DEVELOPMENT AND COOPERATION ( DOC . 1-118/84 ) , WHEREAS THE TREATY OF 22 JULY 1975 AUTHORIZES THE EUROPEAN PARLIAMENT TO GRANT DISCHARGE IN RESPECT OF THE FINANCIAL ACTIVITIES OF THE COMMUNITY , 1 . GRANTS THE COMMISSION A DISCHARGE IN RESPECT OF THE IMPLEMENTATION OF THE APPROPRIATIONS ON THE REVENUE AND EXPENDITURE ACCOUNT OF THE SECOND AND THIRD EUROPEAN DEVELOPMENT FUNDS IN THE FINANCIAL YEAR 1982 ; 2 . INSTRUCTS ITS PRESIDENT TO FORWARD THIS DECISION TO THE COMMISSION AND TO THE OTHER INSTITUTIONS AND TO ENSURE THAT IT IS PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . DONE ON 10 APRIL 1984 . THE SECRETARY-GENERAL H . - J . OPITZ THE PRESIDENT PIETER DANKERT